REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: The instant invention is related to the field of text or network content processing, and more particularly, to a string matching method, a string matching apparatus, a storage medium, and an electronic device using a multi-pattern-matching Aho-Corasick (AC) automaton.

Prior art for was found for the claims as follows:
Re. Claims 1, 8, 15,
Barr et al., (“Decompression-free inspection: DPI for shared dictionary compression over HTTP”; Publication data: INFOCOM, 2012 Proceedings IEEE, 20120325 IEEE; Source info: Page(s): 1987 – 1995; URL: https://www.cs.huji.ac.il/~dhay/publications/SDCH.pdf.) disclose the following limitations: 
[Claim 1] A string matching method (Barr: Abstract.), comprising:
[Claim 8] A non-transient computer readable storage medium having a computer program instruction stored thereon, wherein when the program instruction is executed by a processor (Barr: Abstract; Pg. 3, 1st paragraph disclose a pattern matching algorithm runs on a machine and thus includes a non-transient computer readable storage medium having a computer program instruction stored thereon, wherein when the program instruction is executed by a processor.), the processor implements a method comprising:
[Claim 15] An electronic device (Barr: Abstract; Pg. 3, 1st paragraph disclose a pattern matching algorithm runs on a machine.), comprising:
a memory having a computer program stored thereon (Barr: Abstract; Pg. 3, 1st paragraph disclose a pattern matching algorithm runs on a machine and thus includes a memory having a computer program stored thereon.); and
a processor that is configured to execute the computer program in the memory for implementing a method comprising (Barr: Abstract; Pg. 3, 1st paragraph.):
[Claims 1, 8, 15] loading a first string (i.e., copied from dictionary) to be matched (Barr: Pg. 3, section B discloses loading a dictionary containing a first string composed of characters to be matched.);
obtaining position information of a node element (i.e., character or symbol in a state S) of a multi-pattern-matching Aho-Corasick (AC) automaton (Fig. 1) in the first string (i.e., copied from dictionary) to be matched and a node position relation (i.e., transitions or edges from state S) of the node element (i.e., character or symbol in a state S) on the AC automaton (Fig. 1), the AC automaton being generated (Barr: Pg. 3, section B., paragraphs 1-2; section C., Pg. 4, Fig. 1 disclose obtaining position information of a character or symbol in a state S of a multi-pattern-matching Aho-Corasick (AC) automaton in the first string to be matched and transitions or edges from each state S of the specific symbol or character on the AC automaton, the AC automaton being generated as shown in figure 1.);
creating a skip list (i.e., ordered list indices) based on the position information and the node position relation (Barr: Pg. 4, left column, last paragraph, right column, first three steps disclose creating an ordered list of indices in which a match was found based on the scanned symbols and their transitions.);
performing a depth-first traversal (i.e., traversing each state) on the AC automaton (Fig. 1), and obtaining a first matching result (i.e., finds a first pattern) of a path (i.e., edge between states) between a target node (i.e., child node containing a symbol) and a parent node (i.e., above target node or child node) of the target node (i.e., child node) and the first string (i.e., string from dictionary) to be matched based on the skip list (i.e., ordered list indices), the target node being a node traversed each time (Barr: Pg. 4, left column, first and last paragraph, right column, paragraphs 2-3, Pg. 5, Table 1 and text below table 1 disclose performing a depth-first traversal on the AC automaton of figure 1, and obtaining a first report pattern of each path between a child node [e.g., S4] and a parent node [e.g., S0] and the first string to be matched based on the ordered list indices.); and
outputting (i.e., reports) a matching result (i.e., finds all patterns) of the first string (i.e., string from dictionary) to be matched (i.e., first pattern) of a path (i.e., each edge between states) included in the AC automaton (Fig. 1) and the first string (i.e., string from dictionary) to be matched (Barr: Pg. 4, left column, first and last paragraph, right column, paragraphs 2-3, Pg. 5, Table 1 and text below table 1 disclose the algorithm reports the matched patterns of each path between states included in the AC automaton.)., 
wherein obtaining the position information of the node element of the AC automaton in the first string to be matched (Barr: Pg. 3, section B., paragraphs 1-2; section C., Pg. 4, Fig. 1) further comprises: 
obtaining position information of each node element in the first string to be matched (Barr: Pg. 3, section B., paragraphs 1-2; section C., Pg. 4, Fig. 1 disclose obtaining position information of each character or symbol in a state S of a multi-pattern-matching Aho-Corasick (AC) automaton in the first string to be matched.); and 
generating a set of position information corresponding to each node element based on the position information, the position information for indicating a sequencing of each node element in the AC automaton appearing in the first string to be matched (Barr: Pg. 3, section B., paragraphs 1-2; section C., Pg. 4, Fig. 1 disclose obtaining position information of each character or symbol in a state S of a multi-pattern-matching Aho-Corasick (AC) automaton in the first string to be matched. Further, Barr: Pg. 7, section V 3rd paragraph discloses sequencing l characters of the input file in the AC automaton appearing in the first string to be matched and adding them to a pattern.), 
wherein creating the skip list based on the position information and the node position relation (Barr: Pg. 4, left column, last paragraph, right column, first three steps disclose creating an ordered list of indices in which a match was found based on the scanned symbols and their transitions.) further comprises:2Application No. 16/699,456 

creating the skip list (Barr: Pg. 4, left column, last paragraph, right column, first three steps disclose creating an ordered list of indices in which a match was found based on the scanned symbols and their transitions.), 
Li et al., (CN101388044A) disclose the AC automaton being generated based on a preset string matching rule (Li: Abstract; Pg. 2, 4th paragraph from the bottom, disclose the AC automaton being generated based on a preset string matching rule, such as using wild cards.);
outputting the preset string matching rule (Li: Pg. 4, step 82, discloses outputting the preset string matching rule, which consist of matching sub-rule identifiers.).
Selifonov et al., (US 2006/0047611 A1) discloses creating a linked list index corresponding to each node element (Fairweather: Paras. [0027], [0031] disclose the character string can be a simple sequence of characters (letters, numbers, or other symbols) represented in a linked list.).
Papamanthou et al., (US 2011/0225429 A1) creating the skip list based on a hierarchical relationship among node elements in a set of node elements for representing the same matching and the linked list index, in which in the skip list, a linked list index of a child node is a lower layer of a parent node (Papamanthou: Paras. [0407]-[0409] disclose a skip list is a data structure for storing a sorted list of items using a hierarchy of linked lists that connect subsequences of the items [i.e., includes a linked list index of a child node is a lower layer of a parent node]. The skip list is built in layers, also referred to herein as levels. A search traverses each layer or level in a set of nodes to find a match for an item.).

Allowable Subject Matter
Applicant uniquely claimed distinct features in the instant invention, which are not found in the prior art, either singularly or in combination. The features are [Claims 1, 8, 15] “… creating a linked list index corresponding to each node element based on the set of position information; and 
creating the skip list based on a hierarchical relationship among node elements in a set of node elements for representing the same matching rule in the AC automaton, and the linked list index, in which in the skip list, a linked list index of a child node is a lower layer of a linked list index of the parent node.” These feature is not found or suggested in the prior art.

Claims 1, 3-8, 10-15, 17-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be viewed in the list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571)270-5647.  The examiner can normally be reached on M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/PEET DHILLON/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        Date: 11-17-2021